DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 13-14, 17-18, 24, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 11, the recitation “the angle being smaller the further downstream the second bleed orifice is located” renders the claim indefinite because it claims an angle that is “smaller” than a hypothetical angle that does not exist, or which is not physically there. For examination purposes, because only one “second bleed orifice” is claimed with the claimed angle, and the hypothetical angle of some hypothetical other “second bleed orifice” at another location (upstream or downstream) does not exist, any engine having a second bleed orifice has an angle smaller (or larger) than any hypothetical other second bleed orifice. 
Dependent Claims 13-14, 17-18, 24, and 26-28 are also thus rejected. 
Claim 28, the recitation “the angle at a position corresponding to 50% of the normalized shroud radial position defining a reference angle, the angle being smaller than the reference angle when the second bleed orifice is located between 50% and 75% of the normalized shroud radial position, and the angle being larger than the reference angle when the second bleed orifice is located between 10% and 50% of the normalized shroud radial position” similarly renders the claim indefinite because (1) the conditional limitations overlap, thus it is unclear what is claimed during the overlapping condition of 50% RNS and (2) the claim compares a bleed orifice angle (at some %RNS between 10-50% or between 50-75%) to a hypothetical bleed orifice angle that is not physically there (does not exist). For examination purposes, because only one “second bleed orifice” is claimed with the claimed angle, and the hypothetical angle of some hypothetical other “second bleed orifice” at a different % RNS location does not exist, any engine having a second bleed orifice has an angle smaller (or larger) than any hypothetical other second bleed orifice.
Regarding claims 26-27, the claims recite their dependence on claim 23, which has been cancelled. Thus, the dependency chain is unclear. For examination purposes, they are interpreted to depend from claim 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 24, 26-27, and 28 rejected under 35 U.S.C. 103 as being unpatentable over Ress 9726032, in view of Gentils 8419352, Weiler FR2545538, Gage 10359051, Barton 9650916, Jonqueres 20150251765, Wallace 3680309, and SNECMA GB651576.
Regarding Claim 11, Ress teaches a gas turbine engine (100) including a compressor section (106, 108) for providing compressed air to a combustor (114), the compressor section of the gas turbine engine comprising: 


    PNG
    media_image1.png
    977
    1344
    media_image1.png
    Greyscale

a centrifugal compressor (108) including an impeller (162) and an impeller shroud (164) surrounding the impeller (Col.1 ll.41-43; Fig 3), the impeller positioned in the compressor section's downstream extremity (high pressure compressor - HPC - section 108 downstream of low pressure compressor - LPC - section 106), 
the impeller comprising a plurality of blades (Col.1 ll.41-43) protruding within the annular gas path (Fig 3), 
wherein air enters an inlet (Fig 3 above) of the impeller in a generally axial direction (174) and exits an outlet (Fig 3 above) of the impeller in a generally radial direction (172) to define a compressed air flow direction extending therebetween through the impeller (Fig 3); 
a radial outer wall (including casings 212 and 210; Fig 3 above) of the annular gas path disposed upstream of the impeller shroud (Fig 3), 
the impeller shroud and the radial outer wall together defining a radially outer boundary of the annular gas path (Fig 3); and 

a second bleed arrangement (Fig 3 above) including a second bleed orifice (Fig 3 above) disposed in the centrifugal compressor downstream of the inlet of the impeller and upstream of the outlet of the impeller (Fig 3), the second bleed orifice extending through the impeller shroud (Fig 3 above) and communicating with a second volute (Fig 3 below) outside of the radial outer boundary of the annular gas path to provide bleed air from the annular gas path to the second volute (Fig 3) at a second pressure (the air at the bleed orifice necessarily comprising a second pressure different from the first pressure due to the combined compression by the upstream axial compressor 106 and the portion of the centrifugal compressor impeller upstream of the second bleed orifice), the second pressure being greater than the first pressure (i.e., as discussed above, due to the combined compression at the second bleed orifice as compared to the single compression by 106 at the first bleed orifice), the second pressure corresponding to the pressure in the annular gas path at the second bleed orifice located upstream of the outlet of the impeller (the term “corresponding” defined by Merriam Webster as “related, accompanying”; the first pressure being related to the pressure in the annular gas path at the first bleed orifice by being in fluid communication therewith).

    PNG
    media_image2.png
    621
    854
    media_image2.png
    Greyscale

Note, the plenum and pipe connections to the bleed air ports/orifices indicated in Fig 3 below would have suggested to any person of ordinary skill in the art before the effective filing date of the claimed invention, that the bleed air ports/orifices and volutes identified in Fig 3 above are used to bleed air. 

    PNG
    media_image3.png
    657
    898
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    441
    964
    media_image4.png
    Greyscale

Indeed, Gentils (Fig 1 above) and Weiler (Fig 1 below) further teach the same features (pipe, plenum, port) as shown in Ress as bleed arrangements/orifices. Gentils teaches “cavities or chambers 24a, 24b, 24c, and 24d for bleeding air” (Col.3 ll.2-3) and Weiler teaches element 6 as a discharge slot to provide air sampling points from the compressor (p.14 first paragraph of translation).



    PNG
    media_image5.png
    604
    1418
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the port, plenum, and pipe arrangement(s) of Ress were bleed arrangements/orifices because Gentils and Weiler teaches the same structures to be bleed arrangements/orifices (Gentils Fig1, Col.3 ll.2-3; Weiler Fig 1, p.14 first paragraph of translation).
Ress in view of Gentils and Weiler does not teach the second bleed orifice being located between 10% and 75% of a normalized shroud radial position (Applicant defines normalized shroud position, or RNS, in [0030] to be:                          
                            R
                            N
                            S
                            =
                            
                                
                                    R
                                    B
                                    O
                                    -
                                    R
                                    1
                                
                                
                                    R
                                    2
                                    -
                                    R
                                    1
                                
                            
                            ×
                            100
                        
                    ), with an angle inclined in a downstream direction relative to an axis normal to the compressed air flow direction at the second bleed orifice, the angle being smaller the further downstream the second bleed orifice is located; and the compressor section configured to be in airflow communication with an (environmental control system) ECS of an aircraft via at least the first bleed arrangement and the second bleed arrangement; wherein the gas turbine engine provides the bleed air to the ECS using either the first bleed arrangement or the second bleed arrangement, wherein the first bleed arrangement provides the bleed air to the ECS when the gas turbine engine is operating in a high power engine state, and the second bleed arrangement provides the bleed air to the ECS, when the gas turbine engine is operating in a low power engine state. 




    PNG
    media_image6.png
    605
    1117
    media_image6.png
    Greyscale

the bleed orifice located at the knee of the centrifugal compressor (Col.6 ll.30-32) and extending through an impeller shroud (42) at an angle inclined in a downstream direction relative to an axis normal to the compressed air flow direction at the bleed orifice (the orifice may extend essentially in radial directions such that inlets 96 and outlets 100 may be transected by a common radial plane orthogonal to the centerline, Col.9 ll.62-65; the flowpath being angled relative to the centerline between the axial impeller inlet and the radial impeller inlet results in the claimed angle at the orifice).
The recitation of the second bleed orifice angle being smaller the further downstream the second bleed orifice is located, compares a physically present second bleed orifice angle to a non-existent, hypothetical second bleed orifice at a different hypothetical location. Thus, any teaching of a single second bleed orifice at a single location (in the upstream or downstream direction) comprises an angle that is smaller or larger than a hypothetical angle that does not exist. See also 112(b) discussion above.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the angled mid-impeller bleed orifice of Gage for the second bleed orifice in the mid-impeller region of Ress in view of Gentils and Weiler in order to minimize pressure losses when extracting bleed air (Gage, Col.9 ll.32-40). 
Ress in view of Gentils, Weiler, and Gage does not teach the second bleed orifice being located between 10% and 75% of RNS; and the compressor section configured to be in airflow communication with an (environmental control system) ECS of an aircraft via at least the first bleed arrangement and the second bleed arrangement; wherein the gas turbine engine provides the bleed air to the ECS using either the first bleed arrangement or the second bleed arrangement, wherein the first bleed arrangement provides the bleed air to the ECS when the gas turbine engine is operating in a high power engine state, and the second bleed arrangement provides the bleed air to the ECS, when the gas turbine engine is operating in a low power engine state. 
However, Barton teaches that the “knee” of a centrifugal compressor is a term of art, i.e. conventionally defined in the prior art as the radial midpoint along the shroud from impeller inlet to impeller exit (Col.5 ll.10-30), in other words, at 50% RNS (as defined by Applicant). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the knee region for the bleed orifice of Ress in view of Gentils, Weiler, and Gage included the 50% RNS position as defined by Barton (Barton, Col.5 ll.10-30).
Ress in view of Gentils, Weiler, Gage, and Barton does not teach the compressor section configured to be in airflow communication with an (environmental control system) ECS of an aircraft via at least the first bleed arrangement and the second bleed arrangement; wherein the gas turbine engine provides the bleed air to the ECS using either the first bleed arrangement or the second bleed arrangement, wherein the first bleed arrangement provides the bleed air to the ECS when the gas turbine engine is operating in a high power engine state, and the second bleed arrangement provides the bleed air to the ECS, when the gas turbine engine is operating in a low power engine state.


    PNG
    media_image7.png
    892
    1388
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    883
    1331
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ECS and valve arrangements of Jonqueres with the bleed arrangements of Ress in view of Gentils, Weiler, Gage, and Barton in order to increase engine efficiency by reducing pressure and amount of bleed air required to operate the ECS ([0001-3, 0018, 0032], Jonqueres).
Ress in view of Gentils, Weiler, Gage, Barton, and Jonqueres teaches all the limitations of the claimed invention as discussed above. 
Nevertheless, Wallace and SNECMA are further discussed below to specifically teach the connection of the first bleed arrangement and the second bleed arrangement to the ECS system. 
Wallace teaches a gas turbine engine (Fig 1) including a compressor section (37, 38) having a low pressure axial compressor (LPC 37), a high pressure centrifugal compressor (38), and a first bleed arrangement (52, 53, 22, 54) downstream of the LPC and upstream of the inlet (32) of the centrifugal impeller (Fig 1), the first bleed arrangement comprising a first bleed orifice (52, 53) supplying compressed air at a first pressure (as compressed by LPC 37) to a first volute (22), which is then provided to an ECS via pipe (54; Fig 1; Col.3 ll.60-62).

    PNG
    media_image9.png
    921
    805
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first bleed arrangement of Ress in view of Gentils, Weiler, Gage, Barton, and Jonqueres to supply an ECS as in Wallace, because Wallace teaches the suitability (in temperature and pressure) of bleed air at such a location for feeding the ECS system of an aircraft (Wallace Col.1 ll.8-10, Fig 1). 
SNECMA teaches a gas turbine engine (Fig 3) including a centrifugal compressor (with impeller 4), and a bleed arrangement (6, 15, 8) downstream an inlet of the centrifugal impeller (Fig 3 below) and 

    PNG
    media_image10.png
    883
    963
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the second bleed arrangement of Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, and Wallace to supply an ECS as taught by SNECMA, because SNECMA teaches the suitability (in temperature and pressure) of bleed air at such a location for feeding the ECS system of an aircraft (SNECMA; Fig 3; p.2 Col.1 l.42 - Col.2 l.55). 
Claim 13, Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA teaches all the limitations of the invention as claimed and discussed above. 
Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA does not teach the second bleed opening arrangement being capable of partially recovering a dynamic pressure of bleed air.
However, Gage further teaches the second bleed opening arrangement being capable of partially recovering a dynamic pressure of bleed air (Col.8 l.63 - Col.9 l.4, Col.9 ll.30-41, Col.9 l.62 - Col.10 l.7, Col.10 ll.43-57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the angled second bleed orifice in the mid-impeller region of Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA, was capable of partially recovering dynamic pressure of the bleed air as taught by Gage (Gage, Col.8 l.63 - Col.9 l.4, Col.9 ll.30-41, Col.9 l.62 - Col.10 l.7, Col.10 ll.43-57). 
Regarding Claim 24, Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA teaches all the limitations of the claimed invention as discussed above. 
Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA as discussed so far, does not teach the second bleed orifice is aligned partially tangentially (defined by Applicant as tangent in a plane parallel to the engine axis) to the compressed air flow direction. 
However, Gage further teaches the second bleed orifice is aligned partially tangentially (defined by Applicant as tangent in a plane parallel to the engine axis) to the compressed air flow direction (Gage teaching bleed orifice extending radially, which is partially tangent - as defined by Applicant - to the compressed air flow direction at the knee; Fig 1; Col.9 ll.62-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the angled mid-impeller bleed orifice of Gage for the second bleed orifice in the mid-impeller region of Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA, in order to minimize pressure losses when extracting bleed air (Gage, Col.9 ll.32-40). 
Regarding Claim 26, Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA teaches all the limitations of the claimed invention as discussed above. 

As discussed above, Gage teaches the mid-impeller bleed orifice being arranged at the knee of the centrifugal compressor (Col.6 ll.30-34; Fig 1). 
And, Barton teaches the “knee” of a centrifugal compressor is the 50% RNS position (Col.5 ll.10-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the angled mid-impeller bleed orifice of Gage for the second bleed orifice in the mid-impeller region of Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA, in order to minimize pressure losses when extracting bleed air (Gage, Col.9 ll.32-40). 
And, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to that the knee region for the bleed orifice of Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA included the 50% RNS position as defined by Barton (Barton, Col.5 ll.10-30).
Regarding Claim 27, Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA teaches all the limitations of the claimed invention as discussed above. 
Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA as discussed so far, also teaches the second bleed orifice positioned between 10% and 50% of a normalized shroud radial position.  
As discussed above, Gage teaches the mid-impeller bleed orifice being arranged at the knee of the centrifugal compressor (Col.6 ll.30-34; Fig 1). 
And, Barton teaches the “knee” of a centrifugal compressor is the 50% RNS position (Col.5 ll.10-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the angled mid-impeller bleed orifice of Gage for the second bleed orifice in the mid-impeller region of Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA, in order to minimize pressure losses when extracting bleed air (Gage, Col.9 ll.32-40). 

Regarding Claim 28, Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA teaches all the limitations of the claimed invention as discussed above (including the second bleed orifice being at the 50% RNS position). Gage further teaches setting a reference angle as the bleed orifice angle at the 50% RNS.
Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA as discussed so far, does not teach the angle being smaller than the reference angle when the second bleed orifice is located between 50% and 75% of the normalized shroud radial position, and the angle being larger than the reference angle when the second bleed orifice is located between 10% and 50% of the normalized shroud radial position.
However, as discussed above (in claim 11 and section 112b), the recitation contemplates comparison of an existing orifice to one or more hypothetical orifices that do not exist in the actual structure. In addition, the claim does not provide further limitation to the case of 50% RNS, as is taught by Gage. Thus, Gage teaches all the requirements of the claim. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the angled mid-impeller bleed orifice(s) of Gage for the second bleed orifice in the mid-impeller region of Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA, in order to minimize pressure losses when extracting bleed air (Gage, Col.9 ll.32-40). 

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA, and further in view of Wagner 20120102969 and Stroem EP-0205001.
Regarding Claim 14, Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA teaches all the limitations of the invention as claimed and discussed above. Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA does not teach the centrifugal impeller 
However, Wagner teaches a similar gas turbine (10) with a centrifugal impeller (30) comprising splitter blades (implied in Fig 2 as shown below) and a bleed orifice in the impeller shroud (36), positioned downstream of the splitter blades' leading edge (Figs 2-3).

    PNG
    media_image11.png
    799
    968
    media_image11.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the splitter blades and relative location of bleed arrangement as in Wagner for the impeller and second bleed arrangement of Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA, in order to reduce high blade loading at the impeller exit (Stroem p.1 “Description of the Prior Art” para.3 and Fig 1). 

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA, and further in view of Nolcheff 10072522.
Regarding Claim 17, Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA teaches all the limitations of the invention as claimed and discussed above (including the second bleed orifice extending radially according to Gage’s Col.9 ll.62-65). 
Ress further teaches the first bleed orifice extends through the radial outer wall at a first angle relative to the compressed air flow direction at the inlet of the impeller and the second bleed orifice extends 
Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA does not teach the first angle of the first bleed orifice being different from the second angle of the second bleed orifice.
However, Nolcheff teaches a bleed orifice (260) upstream of the impeller shroud of a centrifugal compressor being angled to facilitate air flow into the bleed orifice (Fig 2; Col.5 ll.22-32) at a first angle different from the angle made between a radial direction (orthogonal to the centerline axis of the engine) and the air flow direction at the inlet of the impeller (Fig 2). 

    PNG
    media_image12.png
    709
    1011
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the angled bleed orifice of Nolcheff for the first bleed orifice of Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA in order to facilitate air flow into the bleed orifice (Nolcheff, Col.5 ll.22-32). Note, the resultant system of Ress in view of Gentils, Weiler, Gage, Barton, . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA, and further in view of Clemen 20090238677. 
Regarding Claim 18, Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA teaches all the limitations of the invention as claimed and discussed above. Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA does not teach a third bleed opening arrangement, positioned in the impeller shroud, for providing bleed air to the engine. 
However, Clemen teaches various embodiments of a compressor section for an aircraft engine ([0002, 0040]), some embodiments having multiple bleed air ports (“extraction positions/ports (exhaustion positions) being indicated by reference numeral 13” ([0027]), the embodiment of Figure 3 specifically teaching three bleed air ports in a wall portion forming a radially outer boundary for the annular gas flow path, the third (downstream most) position being in the impeller shroud, and bleed air being provided to the engine (as injection air [0011,13]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a third bleed opening arrangement positioned in the impeller shroud of Ress in view of Gentils, Weiler, Gage, Barton, Jonqueres, Wallace, and SNECMA, as taught by Clemen in order to improve "the efficiency and stability of the centrifugal compressor” (Clemen, [0004, 7, 0012, 40]).

Response to Arguments
Applicants arguments filed 28 April 2021 were carefully considered but were moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. 
Note, new references Gage 10359051 and Nolcheff 10072522. 
Note, Barton is relied upon only for the prior art definition of the term “knee” in reference to a centrifugal compressor of a gas turbine engine. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 
/STEPHANIE SEBASCO CHENG/
Examiner, Art Unit 3741
/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741